Kupferman, J. P.
(dissenting). The court’s memorandum fairly states the facts as far as it goes, but ignores the reality of the situation and glosses over the implications. It is no longer a requirement that a member of the Bar of the State of New York be a resident upon admission. (Matter of Gordon, 48 NY2d 266.) Further, out-of-State lawyers are being admitted throughout the country and practicing. (See Reciprocity Restrictions Are Easing, 5 National LJ, No. *81922, Feb. 7, 1983, p 1, col 4; p 24, col 1.) Advertising is now certainly permitted. CBates v State Bar of Ariz., 433 US 350.) Despite this new and recent trend, there are still certain standards to be adhered to with respect to the public. While for many years now there have been law firms in the State of New York with firm names where none of those designated are practicing or even alive, sometimes facetiously referred to as dead men practicing law,1 e.g., Cadwalader, Wickersham & Taft; Simpson, Thacher & Bartlett; Sullivan & Cromwell; and White & Case, the people who have dealt with those law firms have recognized the firm names as what essentially they are, trade names of identification. In the situation we have here, Jacoby & Meyers is essentially a trade name2 and Gail J. Koff, the New York partner, is acting professionally (doing business) under that trade name. Because advertising is a new facet in the attorney-client relationship, it poses new problems. (See Steuer, Problems in Lawyer Advertising, 1 Communications and Law, No. 24, spring, 1979, p 69 [Justice Steuer is a former Associate Justice of this court].) Justice Steuer points out that while advertising is accepted, deceptive advertising is forbidden. (See Rules of App Div, 1st Dept, 22 NYCRR 603.22.)3 These rules, in significant part, provide as follows: “(a) A lawyer on behalf of himself or herself or partners or associates, shall not use or disseminate or participate in the preparation or dissemination of any public communication containing statements or claims that are false, deceptive, misleading or cast reflection on the legal profession as a whole * * * (k) All advertisements of legal services shall include the name, office address and telephone number of the attorney or law firm whose services are being offered.” Does an uninitiated member of the public, who appears at the office of Jacoby & Meyers know that in no circumstance will he see either of these personages and, what is more, they could give no legal advice except perhaps as to the law of California? Is such a person then being misled? Do the advertisements indicate the true nature of the situation? These are the problems posed in this matter. It is no answer to say that the sophisticated client, who deals with the well-known trade name law firms who do not advertise, is not in any way deceived. We must also be concerned with the people who are not familiar with the type of legal service that might be involved. The average lawyer is “trained and certified in only a single system of laws.” (See Janis, Lawyer’s Responsibility for Foreign Law and Foreign Lawyers, 16 International Lawyer 693.) While many aspects of law in the various States of the United States are similar, they are not always the same. The client is entitled to know with whom he is dealing and what their legal background is. It may very well be that Jacoby & Meyers can satisfy the requirements posed and that no client is being deceived. However, this court, by dismissing the complaint of the plaintiff bar association, eliminates any further inquiry and, therefore, we must dissent.

. DR 2-102(B) permits the use of “the name or names of one or more deceased or retired members of the firm or of a predecessor firm in a continuing line of succession.” (McKinney’s Cons Laws of NY, Book 29, Judiciary Law.)


. This is not to allege that there is thus a violation of DR 2-102(B). (See Matter of Shapiro, 90 AD2d 22, 25, where “ ‘Peoples Legal Clinic, Inc.’ ” was found to be such a violation.)


. The provision involved is similarly covered in the rules of other departments. (See 691.22 of Rules of App Div, 2d Dept, 22 NYCRR.)